DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
This application contains claims directed to the following patentably distinct species: Species A (Figs. 1C, 2D, 2C, 2D – species wherein the adapter does NOT include its own actuator) and Species B (Figs. 2E and 2F – species wherein the adapter includes its own valve actuator). The species are independent or distinct because the two species are mutually exclusive to one another wherein the valve of Species B is not compatible with fluid handling devices having a valve actuator as part thereof, the invention of Species B having additional hardware formed as part of the catheter adapter which is not found in Species A. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 12 is held to be generic to both species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with WHITNEY BLAIR on 10 November 2021 a provisional election was made without traverse to prosecute the invention of Species A, claim(s).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-13 and 15-20 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, Applicant recites “wherein the actuator comprises an extension of the male luer”. However, Claim 12 does not recite any such “actuator”. Claim 14 does recite “an actuator”, but this actuator is understood to be part of the “catheter adapter” (specific to Species B). It is believed that Claim 15 was intended to be specific to Species A, wherein the valve is actuated by an “actuator” that is integrally formed as part of the male luer. However, the claim should be amended to provide for proper antecedent basis for “the actuator” and limitation confusion as to what “actuator” is referenced in the context of the multiple disclosed species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 17, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0177814 (“Meng”).
Regarding Claim 1, Meng discloses a system (Fig. 1) for facilitating instrument delivery (e.g. needle 31) through a peripheral intravenous catheter (21 – Par. 28), comprising:
	A catheter adapter (24) having a proximal end (see i.e. the end that receives the needle to permit insertion), a distal end (i.e. the end opposite the proximal end – see i.e. the junction of 24, 21), and a lumen extending therethrough (see Fig. 7), the catheter adapter having a side port (22);
	An extension tube (25) extending from the side port;
	A blood control valve (i.e. septum 29) disposed in the lumen of the catheter adapter (see Fig. 7); and
	A peripheral intravenous catheter (21) extending distally from the catheter adapter (see Fig. 1).

Regarding Claim 2, Meng discloses the blood control valve is disposed proximal to the side-port (see Fig. 7), wherein the blood control valve does not allow air venting (Par. 5 – specifically when the valve is not opened by the insertion of the needle, Par. 38).
Regarding Claim 4, Meng discloses through insertion of a venting needle the blood control valve allows venting (Par. 38).
	Regarding Claim 6, Meng discloses that the proximal end of the catheter adapter may have a cap attached thereto (Par. 3, 40).

	Regarding Claim 17, Meng discloses a needle assembly (31, 34) removably coupled to the proximal end of the catheter adapter (see Fig. 3), an introducer needle (31) of the needle assembly extending through the blood control valve.
	Regarding Claim 19, Meng discloses the proximal end of the catheter adapter comprises a non-luer adapter (see Fig. 2).
	Regarding Claim 20, Meng discloses a distal portion of the lumen is narrowed to provide a guide feature (see Fig. 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0177814 (“Meng”) as applied above, and further in view of U.S. Publication No. 2011/0016302(“Stout”)
	Regarding Claim 4, should Examiner’s arguments concerning the breadth of “allows air venting” not precluding such “allowance” by insertion of a vent plug or needle, but rather requires a capability for the valve to vent even when closed the following is presented. Stout discloses a related catheter adapter (14) which likewise includes a valve (50) whereby the valve is structured such that a plurality of air vent channels (70) are interposed such that positive air pressure can be relieved (Par. 48, 49, 52). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Meng to be self-venting, as disclosed by Stout, in order to prevent excess pressure build-up (Par. 48, 49, Stout).
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0177814 (“Meng”) as applied above, and further in view of U.S. Publication No. 2013/0090607 (“McKinnon”) and optionally in further view of U.S. Publication No. 2011/0016302(“Stout”)
Regarding Claim 3, Meng discloses the invention substantially as claimed except that “the blood control valve is disposed distal to the side port”. Rather, Meng only discloses a valve which is disposed proximally of the side port. However, McKinnon 
Meng discloses through insertion of a venting needle the blood control valve allows venting (Par. 38). However, should Examiner’s arguments concerning the breadth of “allows air venting” not precluding such “allowance” by insertion of a vent plug or needle, but rather requires a capability for the valve to vent even when closed the following is presented. Stout discloses a related catheter adapter (14) which likewise includes a valve (50) whereby the valve is structured such that a plurality of air vent channels (70) are interposed such that positive air pressure can be relieved (Par. 48, 49, 52). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Meng to be self-venting, as disclosed by Stout, in order to prevent excess pressure build-up (Par. 48, 49, Stout).

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0177814 (“Meng”) as applied above, and further in view of U.S. Publication No. 2012/0022502 (“Adams”)
	Regarding Claim 5, Meng discloses the invention substantially as claimed except that the proximal end of the extension tube has a “Y-adapter” coupled thereto, although Meng does recite that such extension tube may include “a standard luer lock adaptor or other fluid access device” (Par. 30). Among such “other fluid access devices” known to the art are Y-adapters. For example, Adams discloses a related catheter adapter (114) likewise having an extension tube (116) wherein the extension tube comprises a Y-adapter (118) coupled to a proximal end of the extension tube, the Y-adapter having a first port and a second port; a needleless connector coupled to the first port; and a needleless connector coupled to the second port (see Fig. 1). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the extension tube of the invention of Men to include a Y-adapter, as disclosed by Adams, thereby providing the extension tube with a known “fluid access device” which will allow intraoperative connection with various known, standard fluid handling equipment.
Claim(s) 8, 9, 12, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0177814 (“Meng”) as applied above, and further in view of U.S. Patent No. 5,139,483 (“Ryan”)
Regarding Claims 8 and 12, Meng discloses the invention substantially as claimed except that the catheter adapter proximal end should be connected to an extension set. However, Ryan discloses a related catheter adapter (90, 82-2) which comprises a distal connector (11) embodied as a male luer which can be coupled to the proximal end of a fitting (12) having a septum type valve (42) related to that described by Meng. Ryan discloses that the distal connector comprises a cannula (16) that penetrates the blood control valve in response to the distal connector being coupled to the proximal end of the fitting, wherein a proximal connector (e.g. 82-1) and tubing (e.g. 84) are provided as part of the extension set between the distal connector and the proximal connector (see Figs. 6). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide an extension set having a cannula for penetrating the blood control valve of Meng, as disclosed by Ryan, in order to allow for the infusion of additional fluids as needed including IV bag infusions (see 86, Ryan), multiple IV bag infusions (see 86-1, 86-2, Ryan), or combinations of IV bag infusions and syringe based boluses (see 86, 70, Ryan). Examiner submits that such a configuration merely provides the obvious and expected results of allowing additional fluids to be delivered to the patient using a single injection point.
Regarding Claims 9 and 13, Meng, as modified by Ryan, discloses the invention substantially as claimed except that the proximal connector comprises a needleless connector. However, as noted above, a needless connector (PRN) is merely one type of connector known to the art which is useful for allowing various known fluid delivery devices to interface with respective fluid fittings. As such, it would have been obvious for 
Regarding Claim 15, Meng, as modified by Ryan, provides for the proximal connector to include an actuator (i.e. cannula 16) which comprises an extension of the male luer (see Fig. 2, Ryan).
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0177814 (“Meng”) in view of U.S. Patent No. 5,139,483 (“Ryan”) as applied above, and further in view of U.S. Patent No. 5,405,340 (“Fageol”)
Regarding Claim 10, Meng, in view of Ryan, discloses the invention substantially as claimed except that the “cannula” is “blunt and constructed of plastic or steel”. However, Fageol discloses that related catheter adapters (13) having related needle penetrable septums (24) can be modified to utilize a septum that can provide for access by “sharp needle and resealable septums, or blunt cannula and prepierced septums” (Col. 2, Ln. 1-4). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the septum of Meng to be pre-slitted, as disclosed by Fageol, in order to allow for connectors with either blunted cannulas (Fig. 8 – Fageol) or sharp cannulas (Fig. 10 – Fageol) to penetrate the septum thereby allowing 
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0177814 (“Meng”) in view of U.S. Patent No. 5,139,483 (“Ryan”) as applied above, and further in view of U.S. Patent No. 4,058,121 (“Choksi”).
	Regarding Claim 11, Meng, as modified by Ryan, discloses the invention substantially as claimed except that the cannula comprises “a plurality of flushing windows”. Rather, Ryan only appears to contemplate the cannula to be afforded with a single distal opening. However, Choski discloses that related cannulas (1) can be configured with a plurality of side ports (RE: “flushing windows”) so as to provide for enhanced fluid flow (Col. 2) for therapeutics where agitation thereof is useful. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to envisage the cannula of the modified invention of Meng to having a plurality of side holes (RE: flushing windows) as disclosed by Choski, in order to allow high volume diffuse flow of therapeutics which benefit from agitation. 
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0177814 (“Meng”) in view of U.S. Patent No. 5,139,483 (“Ryan”) as applied above, and further in view of U.S. Publication No. 2012/0197200 (“Belson”).
Regarding Claims 16, Meng, as modified in view of Ryan, discloses the invention substantially as claimed except that the invention further comprises an instrument delivery device. However, Belson discloses a related catheter adapter (105) which is likewise provided in operatively coupled connection with an extension set (110). Belson discloses that the distal fitting of the extension set may be provided with an instrument access port such that an 


    PNG
    media_image1.png
    1129
    1113
    media_image1.png
    Greyscale

.
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0177814 (“Meng”) as applied above, and further in view of U.S. Patent No. 4,559,043 (“Whitehouse”).
	Regarding Claim 18, Meng discloses the invention substantially as claimed except that the proximal end of the catheter adapter comprises a luer adapter. However, Whitehorse discloses a related catheter adapter (10) which likewise includes a septum type valve (18). Whitehorse discloses that the proximal end of the catheter adapter may comprise a luer fitting (see Fig. 1). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the fitting of the proximal end of the catheter adapter of Meng to comprise a luer-type adaptor fitting, as disclosed by Whitehouse, in order to provide a specific, well-known art-recognized connection standard to allow for various standardized components to be affixed to the proximal end of the catheter without requiring a non-standard or priority fitting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783       
11/15/2021